Citation Nr: 1132451	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a genitourinary disability (claimed as residuals of a bladder injury).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to February 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's January 2010 VA Form 9 (substantive appeal), he requested a hearing before the Board.  Such a hearing was scheduled for June 7, 2011; however, he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran contends he was treated for a bladder injury in service and that he has suffered from chronic bladder-related issues since that time.  

As an initial matter, the Board notes that there appear to be outstanding treatment records that have been identified but not secured for the record.  Specifically, in the Veteran's January 2010 substantive appeal, he stated that while stationed in Germany, he was seen for a bladder injury at a "local Nuremberg Hospital" before being treated by an Army doctor in July 1989, and then another "local German Hospital" in August 1989.  The record reflects that when the Veteran was admitted to USAH Meddac Nuernberg in July 1989, he had been seen previously at a "civilian hospital with no improvement," and that at the time of his discharge, it was expected that he would be "followed up at Frankfurt Urology which [was] in his home station."  Such remarks tend to corroborate the Veteran's claim that, in addition to the Army's medical facility, he was also seen at German civilian facilities for his genitourinary complaints.  As records from these treatment sessions would be pertinent to his claim, they must be secured for the record, if available.  See 38 C.F.R. § 3.159(c).

Also, the Veteran has not been afforded a VA examination in this matter.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran's service treatment records (STRs) show that on May 1988 service entrance physical examination, no pertinent findings were noted.  He did, however, report a past medical history inclusive of venereal disease, gall bladder/gallstones, kidney stones, and blood in his urine.  [Notably, as no abnormalities were noted on the Veteran's service entrance physical examination, he is presumed to have been in sound condition when he was accepted and enrolled for service, unless there is clear and unmistakable evidence that he had a pre-existing disability that was not aggravated by his service.  38 U.S.C.A. § 1111; 38 C.F.R. §  3.304.]  

In July 1989, the Veteran was seen for presumed epididymitis and later hospitalized for increasing scrotum pain.  It was noted that he had an over 10-year history of acute, intermittent bilateral scrotal pain.  An intravenous pyelogram and cystoscopy was normal; a scrotal ultrasound showed a small cystic structure believed to be benign.  Three days after the cystoscopy, he complained of suprapubic pain and dysuria; an examination showed microhematuria.  He was discharged from the hospital with a diagnosis of orchialgia of unknown etiology and urethritis.  The Veteran's subsequent STRs are silent for any further genitourinary complaints and/or treatment; however, they do show he was in a car accident in December 1990 (no genitourinary complaints were reported at that time).  There is no record of a service separation physical examination.

Postservice treatment records show that in May 1995, the Veteran was treated at the Brackenridge Hospital for acute episodes of urethral stricture; he reported at that time that he had sustained a straddle injury while in service.  In December 1999, he presented to the emergency room at St. David's Austin Medical Center with complaints of testicular pain; epididymitis was diagnosed.  In November 2008, he sought to establish medical care with the VA healthcare system and reported that his past medical history included a testicular injury, leading to a cystostomy and urethral reconstruction.  He also noted that he still experienced intermittent testicular pain.  [The Board notes incidentally that according to the Veteran's STRs, he had a cystoscopy in service, which is a "direct visual examination of the urinary tract with a cystoscope," and not a cystostomy, which is "a surgical incision of the urinary bladder."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 471, 472 (31st ed. 2007).]  

While the current record does not show that the Veteran suffered an injury to his bladder or testicles in service, or that he underwent a cystostomy in service, it does show that he was hospitalized for genitourinary complaints and was involved in a car accident in service.  The record also reflects that he has received treatment for genitourinary complaints on at least three different occasions after service, and that he has complained of continuous bladder/testicular problems since service.  See Barr v. Nicholson, 21 Vet, App. 303 (2007) (A Veteran is competent to testify to symptoms he experiences).  Consequently, the Board finds that the low threshold standard in McLendon is met, and that an examination to secure a medical advisory opinion is indicated.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to (the extent possible) provide additional identifying information of the "local Nuremburg Hospital" and the "local German Hospital"/ Frankfurt Urology where he was seen for genitourinary complaints in 1989.  The RO should arrange for exhaustive development to obtain complete clinical records of all treatment and evaluation he received from these German civilian medical facilities (to specifically include contacting any storage facility to which their records may have been retired, if necessary).  If any pertinent records are unavailable, or the search for such records otherwise yields negative results, it should be so noted in the claims file, along with an explanation for the negative result (record unavailability).  The scope of the development must be explained for the record in detail.

2. 	The RO should then arrange for the Veteran to be afforded a genitourinary examination to determine the nature and etiology of any current and chronic genitourinary disabilities.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his complete STRs, his postservice treatment records, and the lay statements of record.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current genitourinary disability?

(b) For each genitourinary disability diagnosed, please opine as to whether such is, at least as likely as not (i.e., 50 percent or better probability), related to his service, to include as due to his genitourinary complaints/ treatment and/or car accident therein?

The examiner must explain in detail the rationale for all opinions given.

3. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

